          Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                      _________________

UNITED STATES OF AMERICA

                 Plaintiff,

        vs.                                                               Case No. 1:19-cr-01423 KWR


MOISES ZEPEDA, Jr.,

                 Defendant.

                              MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Defendant’s Motion to Suppress Evidence (Doc.

21). The Court held an evidentiary hearing on September 10, 2020. Having reviewed the

pleadings, evidence, and testimony at the hearing, the Court finds that Defendant’s motion is not

well taken and, therefore, is DENIED.

                                              BACKGROUND1

        Defendant was charged with possession with intent to distribute 500 grams and more of a

mixture containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), on or

about April 28, 2019.

        On April 28, 2019, Special Agent (“SA”) Jarrell Perry was working drug interdiction at the

Greyhound bus terminal in Albuquerque, New Mexico. A bus was scheduled to arrive at 10:00

a.m. and depart at 11:15 a.m. Doc. 43 at 9. Passengers were required to de-board the bus while it




1
 The Court takes these facts from the evidence admitted at the September 10, 2020 hearing, including the recording
(Ex. 1a) of the encounter between SA Perry and Defendant and the testimony presented at the hearing. The transcript
of the encounter provided by the Government was not admitted into evidence.
         Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 2 of 17




was serviced and refueled. Doc. 43 at 9. SA Perry boarded the bus before passengers re-boarded

and stood at the back of the bus. Id. at 10.

       SA Perry was already speaking to other passengers when he observed Defendant walk

down the aisle of the bus with two bags, a duffel bag and Nautica bag. Defendant placed the duffel

bag and Nautica bag on the overhead rack across the aisle from his seat. Id. at 18-19.

       After speaking to approximately ten other passengers, SA Perry approached Defendant and

asked for consent to speak with him. Ex. 1a. Defendant gave SA Perry permission to speak to

him. SA Perry told Defendant that was a police officer and there for security. In summary, he

asked where Defendant was coming from and where he was going, talked about the weather and

football, asked to see his ticket and identification, and asked if he had any luggage with him.

Defendant said he only had a black duffel bag with him. SA Perry asked for consent to search the

duffel bag for “contraband”. Defendant gave consent to search the duffel bag. SA Perry then

asked if Defendant had any other luggage, and defendant said no.

       SA Perry asked if the Nautica bag was his, and Defendant said it was not. SA Perry asked

a series of questions, and touched the Nautica bag, to confirm that the bag did not belong to

Defendant. Doc. 43 at 23-24, 107-08 (SA Perry testified that when he asks “how about this bag

here” he was touching the Nautica bag). Defendant repeatedly denied the bag was his. SA Perry

then ended the encounter, took the abandoned Nautica bag off the bus and searched it. He found

bundles which he believed contained methamphetamine. After about a minute, he boarded the bus

and arrested Defendant. He believed the Nautica bag belonged to Defendant because both he and

SA Lemmon observed Defendant carry the bag on the bus.

       SA Perry’s recorded interaction with Defendant lasted approximately 2 minutes and 50

seconds. See Ex. 1A from 8:20 to 11:10.



                                                2
          Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 3 of 17




         Defendant sought documents from Greyhound pursuant to a Rule 17(c) subpoena prior to

holding the suppression hearing. The Court held an evidentiary hearing on September 9, 2020.

Defendant filed final written closing arguments on October 5, 2020. This matter is now ready for

decision.

                                                  DISCUSSION

         Defendant seeks to suppress the physical evidence obtained during the alleged consensual

encounter2 because (1) Defendant did not abandon his luggage, (2) the abandonment was otherwise

preceded by a Fourth Amendment violation as he was seized in a non-consensual encounter, and

(3) the abandonment was not voluntary.

I.       Defendant abandoned his Nautica bag and the abandonment was voluntary.

         The Fourth Amendment is not implicated when police search property that has been

abandoned. See United States v. Juszczyk, 844 F.3d 1213, 1213 (10th Cir.2017). “Abandonment

occurs if either (1) the owner subjectively intended to relinquish ownership of the property or (2)

the owner lacks an objectively reasonable expectation of privacy in the property.” United States v.

Easley, 911 F.3d 1074, 1083 (10th Cir. 2018), cert. denied, 139 S. Ct. 1644, 203 L. Ed. 2d 917

(2019), citing Juszczyk, 844 F.3d at 1214; United States v. Garzon, 119 F.3d 1446, 1449 (10th Cir.

1997). “The owner’s abandonment must be voluntary, and abandonment cannot be voluntary when

it results from a violation of the Fourth Amendment.” Id., citing United States v. Ojeda-Ramos,

455 F.3d 1178, 1187 (10th Cir. 2006).




2
  “On a motion to suppress, the district court must assess the credibility of witnesses and determine the weight to give
to the evidence presented; the inferences the district court draws from that evidence and testimony are entirely within
its discretion. The defendant has the burden of showing the Fourth Amendment was implicated, while the government
has the burden of proving its warrantless actions were justified.” United States v. Goebel, __F.3d __, 2020 WL
2642056, at *2–3 (10th Cir. May 26, 2020) (citations omitted).


                                                           3
           Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 4 of 17




        “The question, then, is whether a reasonable officer in Agent Perry’s position would have

believed that [Defendant] had relinquished any property interests she possessed in the suitcase

based on [his] voluntary words and actions.” Easley, 911 F.3d at 1083. Defendant’s actions and

words clearly and unequivocally indicated to a reasonable officer that he had relinquished any

property interest in the Nautica bag.

       Defendant argues that SA Perry was not clear about which bag he was referencing. In other

words, he says he did not intend to abandon his Nautica bag because he thought SA Perry was

asking if another bag belonged to him. Defendant’s argument short-circuits from the beginning,

because SA Perry repeatedly asked whether Defendant had any other bag, and Defendant

repeatedly said no, indicating that the duffel bag was his only bag. Doc. 43 at 106. He asked as

follows:

       SA Perry: Any other luggage?
       Defendant: No.
       SA Perry: That's the only one?
       Defendant: Yes.

Ex. 1a. Defendant then consented to a search of the duffel bag. The fact that Defendant is now

arguing he was confused about which bag SA Perry was referring to simply doesn’t make sense

based on the record.

       Even if Defendant did not clearly indicate he had no other bag besides the duffel bag, the

Court finds that SA Perry clearly indicated which bag he was referring to – the Nautica bag – and

there was no ambiguity whatsoever.         The audio recording reflects the following clear,

unambiguous questions:

       SA Perry: Is this your bag here?
       Defendant: No
       …
       SA Perry: Sir, does any... Sir, any one of these bags up here belong to you?
       Defendant. No.

                                                4
          Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 5 of 17




         SA Perry: Okay. None of 'em is yours?3
         Defendant: No.
         SA Perry: How about this bag here?
         Defendant: No.
         SA Perry: Do you know who it belongs to?
         Defendant: No.
         SA Perry: Do you have anything inside of it belongs to you?
         Defendant: Nope.
         SA Perry: Do you care what happens to it?
         Defendant: No.
         SA Perry: Do you have any interest in it?
         Defendant. Excuse me?
         SA Perry: Do you have any interest in it?
         Defendant: No
         SA Perry: Okay, thank you, sir.

Ex. 1A. The Court credits SA Perry’s testimony that he not only pointed to but touched the Nautica

bag during this exchange. Doc. 43 at 23-24, 107-08 (SA Perry testified that when he asks “how

about this bag here” he was touching the Nautica bag). The Court finds that by touching the bag

and asking these detailed and careful questions, there was no ambiguity as to which bag SA Perry

was referring. Defendant argues that SA Perry did not touch the Nautica bag and SA Perry omitted

that he touched the Nautica bag in his DEA-6 report, but Court still finds SA Perry’s testimony

more credible. Moreover, the audio recording and SA Perry’s testimony show that SA Perry asked

a series of detailed questions to ensure that any confusion was dispelled. Although Defendant

submits his own testimony that he thought SA Perry was referring to a different bag, the Court

finds SA Perry’s testimony more credible and consistent with the audio recording.

         As explained below, the abandonment was voluntary given the totality of the

circumstances.

         Therefore, the Court concludes that Defendant subjectively intended to abandon his rights

to the Nautica bag, or alternatively, he lacked an objectively reasonable expectation of privacy


3
  Although the Court finds the recording difficult to hear as to this question, it appears that SA Perry asked “none of
‘em is yours” and Defendant responded “no.”

                                                          5
         Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 6 of 17




after clearly and unequivocally answering SA Perry’s questions and denying any interest in the

backpack.

II.    The Encounter and Abandonment were voluntary and consensual.

       Defendant argues that the encounter and the abandonment were involuntary and he was

unlawfully seized.     The Court disagrees and concludes that both the encounter and the

abandonment were voluntary and consensual.

       A.      Relevant consensual encounter law.

       The Fourth Amendment protects citizens from law enforcement's unreasonable seizures.

See U.S. Const. amend. IV. An individual has been “seized” for Fourth Amendment purposes

when a reasonable person in the individual's position would not feel free to terminate her encounter

with the police and leave. See Halley v. Huckaby, 902 F.3d 1136, 1145 (10th Cir. 2018). An

encounter is not a seizure and does not implicate the Fourth Amendment if it is consensual and

voluntary. Police officers are permitted to ask questions, ask for identification, request consent to

search, and ask whether particular luggage belongs to a defendant, without implicating the Fourth

Amendment. United States v. Easley, 911 F.3d 1074, 1079 (10th Cir. 2018), cert. denied, 139 S.

Ct. 1644, 203 L. Ed. 2d 917 (2019).

       The Tenth Circuit has “enumerated a non-exhaustive list of factors to be considered in

determining whether a reasonable person would feel free to terminate his encounter with the

police.” United States v. Hernandez, 847 F.3d 1257, 1264 (10th Cir. 2017). Those factors are:

       the location of the encounter, particularly whether the defendant is in an open public
       place where he is within the view of persons other than law enforcement officers;
       whether the officers touch or physically restrain the defendant; whether the officers
       are uniformed or in plain clothes; whether their weapons are displayed; the number,
       demeanor and tone of voice of the officers; whether and for how long the officers
       retain the defendant's personal effects such as tickets or identification; and whether
       or not they have specifically advised defendant at any time that he had the right to
       terminate the encounter or refuse consent.

                                                 6
          Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 7 of 17




United States v. Hernandez, 847 F.3d at 1264 (citing United States v. Lopez, 443 F.3d 1280, 1284

(10th Cir. 2006)); see also United States v. Ojeda-Ramos, 455 F.3d 1178, 1183 (10th Cir. 2006)

(listing similar factors to determine whether a reasonable person would have felt free to terminate

the encounter).      No single factor is dispositive.           The Court considers the totality of the

circumstances and from the perspective of an objective, reasonable person. See Easley, 911 F.3d

at 1079. The focus is on whether a reasonable person would have felt free to terminate the

encounter. Id.

        B.       The Encounter and Abandonment were consensual and voluntary.4

        Viewing the totality of the circumstances, the Court finds that a reasonable person in

Defendant’s position would have felt free to terminate the encounter and refuse consent to search

the duffel bag. There were two agents present. However, SA Lemmon was in the front of the bus,

did not speak to Defendant, and did not appear to be part of the consensual encounter. SA Lemmon

was in plainclothes without his weapon or handcuffs showing, and it is unclear whether a

reasonable person would have observed him as an agent. Therefore, there was effectively only

one special agent present. SA Perry was in plainclothes with his weapon and handcuffs concealed.

Doc. 43 at 11. He displayed his badge. There is no evidence of physical touching prior to

Defendant’s arrest. Moreover, SA Perry used a polite, conversational tone, and neither his

language nor tone indicated compliance was compulsory.                       The types of questions were

conversational and he asked about the weather and Defendant’s favorite football team. He did not

use aggressive language, he addressed Defendant with “sir”, was polite, used “thank you.” The




4
  In the written closing arguments, Defendant focuses on the voluntariness of the encounter and the abandonment of
the Nautica bag. Defendant did not independently argue that the consensual search of the duffel bag was coerced. To
the extent Defendant does independently contest the consensual search of the duffel bag, the Court finds it was
consensual on the same grounds stated in this opinion.

                                                        7
         Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 8 of 17




types of questions were not accusatory, threatening, or persistent. Nothing in SA Perry’s language,

demeanor, or tone implied that Defendant was required to comply with him.

       At no time did SA Perry say he was investigating Defendant for a crime or accuse him of

committing a crime. Although the bus was an enclosed environment, it was a public space with

many other passengers in it. SA Perry talked to approximately ten other passengers and the

encounter was within view of these passengers. Easley, 911 F.3d at 1080. The Court finds that

neither SA Perry nor SA Lemmon blocked Defendant’s path or blocked his way out of his seat.

Doc. 43 at 19-20, 23 (“When I speak to them, I stand to the rear of their seat because I know they

have to be free to leave or movement from, you know, from their seat.” my normal practice, if the

bus is pretty full, I stand to the rear of their seat, in the aisleway, and I speak with them.”). Even

if SA Perry was blocking Defendant in his seat, the record reflects that SA Perry got out of the

way of other passengers boarding the bus. In other words, a reasonable person would have

believed that SA Perry would have gotten out of his way. Finally, although SA Perry asked to see

Defendant’s ticket and identification, there is nothing in the record to indicate he physically held

on to them. Defendant does not argue that SA Perry held on to his ticket or identification. See Doc.

45. The recorded encounter, which included the consensual search of the duffel bag, lasted

approximately 2 minutes and fifty seconds. Ex. 1a. Under these circumstances, the length of this

encounter was not coercive.

       Finally, the fact that SA Perry did not advise Defendant that he was free to leave is relevant

to the inquiry. However, the clear weight of the other factors and the totality of the circumstances

shows that the encounter was consensual and voluntary. The failure to advise defendant that he

was free to leave is not determinative under these circumstances. United States v. Easley, 911 F.3d

1074, 1082 (10th Cir. 2018), cert. denied, 139 S. Ct. 1644, 203 L. Ed. 2d 917 (2019), citing United



                                                  8
         Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 9 of 17




States v. Ledesma, 447 F.3d 1307, 1315 (10th Cir.2006) (“The Supreme Court has admonished ...

that an officer’s failure to inform the defendant that she is free to leave, standing alone, does not

make an encounter nonconsensual.”).

       For the same reasons, Defendant’s abandonment of the Nautica bag was voluntary. SA

Perry asked several questions about whether Defendant owned the Nautica bag or had any interest

in it, and each time Defendant was clear that he only had one bag, the duffel bag, and had no

interest in the Nautica bag. “The mere fact that [Defendant] was the subject of police questioning

and investigation at the time of abandonment—and may have felt pressure while under police

questioning to relinquish the bag—does not of itself render that abandonment involuntary.” United

States v. Easley, 911 F.3d 1074, 1083 (10th Cir. 2018), cert. denied, 139 S. Ct. 1644, 203 L. Ed.

2d 917 (2019).

       C.        Defendant’s remaining arguments are unavailing.

       Defendant nevertheless argues that the encounter was involuntary or nonconsensual for the

following reasons. The Court addresses each in turn.

                 1. There was no particularized focus on Defendant, and if there were, it was not

coercive. Defendant argues that SA Perry gave particular focus to him, making the encounter

nonconsensual. Specifically, he argues that he saw SA Perry in the station and SA Perry spent

more time questioning him than other passengers. The Court finds that there was no particularized

focus on Defendant beyond the normal, noncoercive questioning allowed in consensual

encounters.

       Defendant argues that he saw SA Perry multiple times in the bus station – implying that

SA Perry was following him or focusing on him. But the Court finds SA Perry’s testimony credible

that the first time he saw Defendant was when Defendant boarded the bus and walked down the



                                                 9
           Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 10 of 17




aisleway. Doc. 43 at 13-14; 50 (“I never saw Mr. Zepeda until he walked down the aisleway of

the bus when I was on the bus.”). Defendant was carrying a duffel bag and a large black Nautica

bag with blue trim. Doc. 43 at 13-14. SA Perry did not see Defendant in the bathroom. Doc. 43

at 50. To the extent Defendant argues he saw SA Perry at other times, the Court finds does not

find those statements credible in light of SA Perry’s testimony. Even if Defendant did see SA

Perry in the station, there were no actions by SA Perry in the station or bathroom that would lead

a reasonable person to believe they were being targeted. To the extent he may have seen SA Perry

in plainclothes in the station or bathroom, that is not a show of authority that would be coercive.

       Rather than being singled out, Defendant was one of many questioned on the bus by SA

Perry. He asked other passengers whether they had luggage, and where that luggage was located,

and which luggage was theirs. Ex. 1A. However, SA Perry asked for consent to search

Defendant’s duffel bag and asked follow up questions when Defendant denied the Nautica bag

was his.

       Therefore, the only “particularized focus” at issue are consensual questions. SA Perry

asked for permission to speak to Defendant, asked about the weather and football, asked for

consent to search his duffel bag, and asked whether the Nautica bag belonged to him. The Court

finds that these questions were not coercive, as they were not accusatory, persistent, or threatening.

       Defendant asserts that under Tenth Circuit law “particularized focus” by an officer or agent

can turn an encounter coercive or involuntary. But the type of “particularized focus” identified in

these cases does not include mere consensual questions. Defendant cites to United States v. Glass,

128 F.3d 1398, 1407 (10th Cir. 1997), but in that case the Tenth Circuit noted that any

particularized focus was not coercive where the officers received a tip defendants were

transporting drugs, told defendants that they were looking for drugs and, and asked for consent to



                                                 10
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 11 of 17




search them. Id. (“To the extent these Eighth and Fifth Circuit cases present a per se rule that a

person is seized when a police officer's conduct suggests a person is the particular focus of an

investigation and the officer asks the subject to consent to a search, we decline to follow them.

Although particularized focus is certainly a factor to be considered, the per se rule urged on us

here would be inconsistent with our precedent.”). SA Perry’s questions were not even as coercive

as those asked in Glass, as he did not accuse Defendant of possessing drugs.

       Defendant also cites to United States v. Gaines, 918 F.3d 793, 798 (10th Cir. 2019) for his

“particularized focus” argument. But Gaines involved other coercive tactics, in which police

officers in two marked cars, with lights flashing, parked behind Defendant’s car. One officer got

out of his car and gestured for defendant to get out of his car. The officer then said there was a

report that defendant was “up here selling some dope.” These were signs of authority and express

statements that the defendant was being investigated for a crime and not free to leave. Id.

       Here, the Court does not find the substance of the encounter or questions coercive. As

explained above, under the totality of the circumstances, the encounter was consensual and not

coerced. SA Perry asked for permission to speak Defendant, asked Defendant questions, talked

about the weather and football, asks for permission to search is duffel bag, and asked if the Nautica

bag belonged to Defendant. These types of questions are permitted under Supreme Court and

Tenth Circuit law. Florida v. Bostick, 501 U.S. 429, 434-37 (1991) (there is no seizure “when

police ask questions of an individual, ask to examine the individual’s identification, and request

consent to search his or her luggage); United States v. Easley, 911 F.3d 1074, 1083 (10th Cir.

2018). He did not ask Defendant threatening, persistent, or accusatory questions. Absent other

indicia of coercion, the Court does not find the type of questions or length of the encounter

coercive. There were no incriminating questions, but even “the mere existence of incriminating



                                                 11
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 12 of 17




questions is not relevant to the existence of a seizure.” See United States v. Little, 18 F.3d 1499,

1506 (10th Cir. 1994), quoted in United States v. Gaines, 918 F.3d 793, 798 (10th Cir. 2019). In

Glass, the Tenth Circuit rejected a per se rule that asking “directly incriminating and focused

questions” transforms a consensual encounter into a seizure. 128 F.3d at 1406-07. Even if there

was “particularized focus” on Defendant, it was not the type of focus that would turn the encounter

involuntary or nonconsensual.

        Defendant argues that SA Perry’s encounter with him was much longer than his encounter

with other passengers. The Court notes that the recorded encounter lasted two minutes and fifty

seconds, which included time spent conducting a consensual search of Defendant’s duffel bag.

The Court finds this length of time does not, by itself, turn this consensual encounter coercive.

       Defendant believes that he was targeted by SA Perry as part of an ongoing investigation.

The Court finds SA Perry’s testimony credible that he had not seen Defendant before he boarded

the bus, did not have a passenger list, and did not target Defendant. The DEA-6 report produced

by SA Perry several days after the arrest notes that there is a related case. Defendant believes this

shows that SA Perry targeted him before he was arrested. SA Perry credibly testified that although

there was a related case, he did not know about it until after Defendant was arrested and did not

target Defendant as part of a prior investigation. Doc. 43 at 79-80.

       Defendant attempts to poke holes in SA Perry’s reasons for “focusing” on Defendant. But

SA Perry’s subjective suspicions about Defendant are not the primary focus of the objective

inquiry of whether a reasonable person would have felt free to leave based on SA Perry’s actions

and statements. SA Perry also need not have reasonable suspicion to consensually question

Defendant and consensually search Defendant’s duffel bag.




                                                 12
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 13 of 17




       Agents can ask questions of individuals without turning the encounter coercive, and an

officer can ask whether luggage belongs to a defendant without turning the encounter coercive.

As the Supreme Court has explained, “a seizure does not occur simply because a police officer

approaches an individual and asks a few questions.” Bostick, 501 U.S. at 434 (there is no seizure

“when police ask questions of an individual, ask to examine the individual’s identification, and

request consent to search his or her luggage). Here, SA Perry did not ask any accusatory,

threatening, or persistent questions. Therefore, the Court finds that the questions and the length

of the encounter were not coercive. Even if there was a particularized focus, the Court finds it was

not so coercive, under the totality of the circumstances, to turn the encounter nonconsensual.

               2.      SA Perry was not coercive in telling Defendant he was a police officer and

there for security. Next, Defendant argues that SA Perry was deceptive and coercive in telling him

he was a police officer and there for security. The Court disagrees.

       Initially, the Court finds that SA Perry was not deceptive in saying he was a police officer

there for security. He clarified he was requesting consent to search for contraband. The Court

finds that these were not misrepresentations, as SA Perry is part of law enforcement agency, there

for security, and searching for contraband.

       To the extent it was a misrepresentation, it is not the type of misrepresentation “that would

create a coercive environment.” United States v. Easley, 911 F.3d 1074, 1081 (10th Cir. 2018),

cert. denied, 139 S. Ct. 1644, 203 L. Ed. 2d 917 (2019) (rejecting argument that SA Perry deceived

or coerced defendant by representing he was there for security). Defendant cites United States v.

Harrison, 639 F.3d 1273, 1278-79 (10th Cir. 2012), in which officers told a defendant there was

a bomb threat. However, telling a defendant there’s a bomb threat and likelihood of physical harm

is an entirely different kind and degree of deception. While officers may employ deceit or trickery,



                                                13
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 14 of 17




it crosses a line where it implies “an individual has no ability to refuse consent.” Id. The Court

finds that any deceit or trickery here did not imply that Defendant had no ability to refuse consent.

As stated above, a long line of cases provide that a police officer or agent can consensually talk to

an individual, ask questions, ask for consent to search luggage, and ask if luggage belongs to them.

       Defendant argues he thought he could not end the encounter because SA Perry said he was

a police officer, and Defendant suggests he thought he was being seized to investigate a robbery

or theft. However, there is nothing in the record to suggest that SA Perry conveyed that to him.

Again, Defendant’s subjective beliefs are not controlling. See California v. Hodari D., 499 U.S.

621, 628, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991) (“Mendenhall establishes that the test for

existence of a ‘show of authority’ [for seizure purposes] is an objective one: not whether the citizen

perceived that he was being ordered to restrict his movement, but whether the officer’s words and

actions would have conveyed that to a reasonable person.”), cited in United States v. Easley, 911

F.3d 1074, 1081–82 (10th Cir. 2018), cert. denied, 139 S. Ct. 1644, 203 L. Ed. 2d 917 (2019).

These subjective beliefs, which were not made known to SA Perry, are irrelevant to this objective

inquiry. See United States v. Hill, 199 F.3d 1143, 1149 (10th Cir. 1999) (“the particular personal

traits or subjective state of mind of the defendant are irrelevant to the objective ‘reasonable person’

test set out in Bostick, ‘other than to the extent that they may have been known to the officer and

influenced his conduct.’ ”) (citation omitted). SA Perry noted that Defendant seemed scared,

Doc. 43 at 85, but he did not see any objective indication that Defendant was expressing a desire

to end the conversation.

       The Supreme Court is clear that police officers may approach an individual, ask questions,

ask for identification, and ask for consent to search luggage, even when they are identifiable as

police officers. Fla. v. Bostick, 501 U.S. 429, 434, 111 S. Ct. 2382, 2386, 115 L. Ed. 2d 389 (1991)



                                                  14
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 15 of 17




(“Our cases make it clear that a seizure does not occur simply because a police officer approaches

an individual and asks a few questions. So long as a reasonable person would feel free to disregard

the police and go about his business…the encounter is consensual and no reasonable suspicion is

required.”) (internal quotation marks and citation omitted).

       Defendant argues that he believed SA Perry was the equivalent of a TSA agent when he

said he was a police officer, and therefore he could not refuse consent to search. This argument is

odd, because a TSA agent is not a law enforcement officer or police officer. Moreover, this

argument was not developed at the hearing, and there is nothing in the record comparing SA

Perry’s practices to the practices used at a TSA checkpoint. Again, Defendant’s subjective beliefs

do not control here, as SA Perry gave no indication that speaking to him or consenting to a search

was required. SA Perry asked for permission to speak to Defendant and asked for consent to search

his duffel bag, and did not indicate that either was required.

       In contrast, there are objective indications at a TSA checkpoint that the encounter is not

consensual and a search is required. There are physical signs indicating as much. Moreover, you

are required to put your items through an x-ray machine, you are notified your bags may be

handsearched, and you a forced to go through a metal detector (or other similar device). In

contrast, absent objective indicia of coercion, a reasonable person would not believe that they are

required to consent to a search by a police officer.

               3.      SA Perry did not delay the bus. Defendant argues that the Government

failed to prove that SA Perry did not delay the bus and thereby seize all passengers on the bus.

Defendant asks the Court to find as a fact that SA Perry delayed the bus. However, any such

finding would be unsupported in the record. Rather, SA Perry credibly testified he did not delay

the bus. Doc. 43 at 98-99.



                                                 15
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 16 of 17




       SA Perry testified that he gets on board the bus before passengers board and begins talking

to them as they come on board. SA Perry testified he first observed Defendant when he was in the

bus speaking to other passengers, and he observed Defendant walk down the aisle of the bus. The

recording of his interactions with bus passengers lasted approximately 11 minutes before he took

possession of the abandoned Nautica bag. Doc. 43 at 120.         There is nothing in the record to

suggest that all passengers had boarded or that the bus was ready to depart.

       Rather, SA Perry credibly testified that the bus was not ready to depart. He also testified

that when he got off the bus, the driver wasn’t out or ready to go. Doc. 43 at 98. “That's how I

can judge when the bus is ready to leave. When the driver takes all the tickets, he comes out and

he's ready to board the bus to leave. It didn't happen in this case.” Id. “I know we didn’t hold the

bus, he wasn’t out waiting for us.” Id. at 99.

       The Court finds SA Perry’s testimony that he did not delay the bus credible and concludes

there is no evidence that SA Perry delayed the bus.

       4.      Defendant did not convey to SA Perry that he did not want to speak to him.

       Defendant also argues that he did not want to speak to SA Perry. SA Perry testified that

he asked Defendant whether he spoke English because Defendant looked straight-ahead and was

not looking at SA Perry. Doc. 43 at 81, 84.

       “When a citizen expresses his or her desire not to cooperate, continued questioning cannot

be deemed consensual.” Donahue v. Wihongi, 948 F.3d 1177, 1195 (10th Cir. 2020) (quoting

Morgan v. Woessner, 997 F.2d 1244, 1253 (9th Cir. 1993)). Here, Defendant did not express a

desire to end the encounter or not cooperate.

       The Court agrees with SA Perry that Defendant was likely nervous and did not give any

objective indication that he desired to cease the interaction. Doc. 43 at 84. Defendant did not



                                                 16
        Case 1:19-cr-01423-KWR Document 48 Filed 11/10/20 Page 17 of 17




refuse to answer any questions or remain silent. Based on the audio recording, the Court finds his

responses to SA Perry’s questions wear clear and quick, and the Court did not find hesitation in

Defendant’s voice or delay in his response that would indicate he was ceasing the conversation.

There were no objective indications to a reasonable officer that Defendant was ending the

encounter.

       Defendant argues that he felt forced to participate in the encounter because of the nature of

SA Perry’s questioning, citing United States v. Little, 60 F.3d 708, 712 (10th Cir. 1995). As

explained above, the Court finds that SA Perry’s questions were not accusatory, persistent, or

intrusive.

                                        CONCLUSION

       A reasonable person in Defendant’s position would have felt free to terminate his encounter

with SA Perry. Therefore, the encounter was consensual and Defendant was not unlawfully seized.

Moreover, Defendant’s abandonment of the Nautica bag was clear, unequivocal, voluntary and not

coerced.

       IT IS THEREFORE ORDERED that the Defendant’s Motion to Suppress Tangible

Evidence (Doc. 21) is hereby DENIED.




                                                17
